Cavanagh, J.
(dissenting). I join Justice Kelly’s dissenting statement disagreeing with the decision to grant reconsideration in this case.
I also disagree with the decision to remand this case to the trial court. If a majority of the Court believes that reconsideration should be granted, then I believe that the proper course would be to receive briefs and hear *1237arguments on the defendant’s constitutional argument before remanding the case to the trial court. Defendant’s motion for reconsideration is based in part on the Ninth Circuit’s recent decision in Thomas v Anchorage Equal Rights Comm, 165 F3d 692 (CA 9, 1999). In Thomas, the court struck down a housing discrimination law similar to the one at issue in this case. In doing so, it relied on dicta from the United States Supreme Court’s decision in Employment Div, Oregon Dep’t of Human Resources v Smith, 494 US 872 (1990). However, there is a clear split in the circuits regarding how courts should follow the dicta contained in the Smith decision. See Kissinger v Ohio State Univ Bd of Trustees, 5 F3d 177, 180 (CA 6, 1993), Equal Employment Opportunity Comm v Catholic Univ of America, 317 US App DC 343; 83 F3d 455 (1996), and Brown v Hot, Sexy & Safer Productions, Inc, 68 F3d 525 (CA 1, 1995). If a majority of this Court is persuaded that the rationale in Thomas should be followed by Michigan courts, then it should grant reconsideration and explicitly make that determination before sending this case back to the trial court. Asking the trial court to sort out the complex jurisprudence surrounding the Free Exercise Clause of the United States Constitution,1 and the Michigan Constitution’s equivalent,2 without further clarification from this Court only guarantees one thing: a second round of appellate decisions.

 US Const, Am I.


 Const 1963, art 1, § 4.